Citation Nr: 0015666	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to secondary service connection for 
psychiatric disability.

2.  Entitlement to an increased rating for low back 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to March 
1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in August 1998, of the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.  

The appeal was docketed at the Board in 1999.  


FINDINGS OF FACT

1.  The claim for secondary service connection for 
psychiatric disability is not plausible.  

2.  Current manifestations of the veteran's service-connected 
low back disability include an ability to flex and rotate the 
lumbar segment of his spine to 70 and 20 degrees, 
respectively, productive of moderate overall limitation of 
motion; such motion, however, is accompanied by pain which is 
sufficiently severe to cause tearing.


CONCLUSIONS OF LAW

1.  The claim for secondary service connection for 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The criteria for a 30 percent rating for low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.40, and Part 4, Diagnostic Code 
5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's increased rating claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for residuals of left flank 
contusion with probable fracture transverse processes L1-2 
(hereinabove and below "low back disability"), for which the 
M&ROC has assigned a 20 percent rating in accordance with the 
provisions of Diagnostic Code 5292 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected low back 
disability.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.  


I.  Secondary Service Connection

Secondary service connection may be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran asserts that he has depression and anxiety which 
is attributable to sleep deprivation brought about by "pain" 
associated with his service-connected low back disability.  
In this regard, reports pertaining to VA outpatient treatment 
rendered the veteran on several occasions in, chiefly, 1997, 
reflect that he complained of waking with back pain after 
sleeping only several hours.  In response to such complaint, 
the veteran was prescribed medications including "Alprazolam" 
and "Lortabs".  The former medication is indicated to have 
been prescribed for "anxiety" (in June 1997) and for "pain" 
(in July 1997).  The latter medication (i.e., "Lortabs") was 
apparently prescribed, based on a report pertaining to the 
veteran's presentation in September 1997, to enable the 
veteran to resume sleeping after awakening.  The same report 
reflects that an attempt was made to start the veteran on 
"Sertraline", in response to depression, but a dispensing 
pharmacy apparently had none.  However, the record, in its 
entirety, is negative for any clinical evidence relating 
either anxiety or depression (or any other acquired 
psychiatric disability) to pain associated with the veteran's 
service-connected low back disability (nor is there any 
evidence reflecting that such disability brought about any 
chronic worsening involving any psychiatric condition).  It 
also bears emphasis that one entry (dated in September 1997) 
reflects that the veteran took Lortabs for, in addition to 
back pain, "pain in [his] foot and pins in [his] leg", the 
latter being apparently due to the veteran's involvement in a 
post service motorcycle accident in 1988.  Significantly, the 
only factor (not comprising competent "evidence" per se, as 
is clarified below) in support of this aspect of the appeal 
is the veteran's above-cited assertion that he has depression 
and anxiety which is attributable to sleep deprivation 
brought about by pain associated with his service-connected 
low back disability.  While the Board is cognizant that the 
veteran feels strongly that he has psychiatric disablement 
related to his service-connected low back disability, it 
would respectfully point out that he is, as a lay person, not 
competent to provide an opinion which requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In any event, where an assertion of a claimant is 
the lone item probative of secondary service connection, the 
related claim therefor is not plausible, see Jones v. Brown, 
7 Vet. App. 134, 137 (1994), and, as such, in the present 
circumstances, the veteran's related claim is, as was 
determined by the M&ROC, not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Finally, as pertinent to the veteran's claim for secondary 
service connection for psychiatric disability, the Board is 
of the opinion that its discussion above bearing on such 
issue is sufficient to inform the veteran of the elements 
necessary to complete his application for a claim for 
secondary service connection relative to such corresponding 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  Increased Rating Claim

Pursuant to Diagnostic Code 5292, "[m]oderate" limitation of 
motion involving the lumbar segment of the spine warrants a 
20 percent rating; if such limitation is "[s]evere", a 40 
percent rating is warranted.

The veteran asserts that he experiences low back pain which 
is essentially constant, for which medication affords relief 
for only relatively short durations.  In this regard, when he 
was examined by VA in May 1998, the veteran elaborated that 
he did "not sleep well" owing to low back discomfort, and 
further indicated that he was then taking codeine in an 
attempt to alleviate low back discomfort.  On physical 
examination, the veteran, albeit "tearfully", exhibited an 
ability to flex and extend the lumbar segment of his spine to 
70 and 15 degrees, respectively; lateral bending and rotation 
were exhibited, in each instance and in each direction (i.e., 
to the left and right), to 20 degrees.  The examination 
diagnosis implicated a past history of spinal trauma. 

In considering the veteran's claim for an increased rating 
for his service-connected low back disability, the Board has 
no reason to dispute his above-cited assertion relative to 
experiencing constant low back pain.  Indeed, several entries 
reflected on VA outpatient treatment reports dated in 1997, 
in addition to the report of his May 1998 VA examination, 
reflect that he has been prescribed medication to alleviate 
low back discomfort.  Notwithstanding the foregoing 
consideration, however, the Board is of the opinion, in view 
of the reasoning advanced below, that an increased disability 
rating (at least on a schedular basis) for his service-
connected low back disability is not in order.  In reaching 
such conclusion, the Board would point out that while the 
extent of lumbar extension demonstrated by the veteran on the 
May 1998 VA examination, i.e., to 15 degrees, is 
representative of motion in such excursion which is 
moderately to severely limited, he exhibited, on the same 
examination, an ability to flex the lumbar segment of his 
spine to 70 degrees, the same being representative of motion 
in such excursion which is only slightly to moderately 
limited.  Since the extent of lateral bending and rotation 
exhibited by the veteran on the May 1998 examination, i.e., 
to 20 degrees in each excursion, is not, in either instance, 
indicative of severe related limitation of motion, the Board 
is constrained to conclude that the veteran's overall lumbar 
motion is not more than moderately restricted, a degree of 
impairment which is commensurate with his presently assigned 
20 percent disability rating.

In addition to the foregoing analysis, however, the Board's 
disposition of this aspect of the appeal also implicates 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999), as pertinent to factors, traceable to service-
connected disability involving the low back, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Bearing on the 
latter regulation, the Board finds it to be significant that, 
apparently when attempting lumbar motion in each excursion on 
the May 1998 VA examination, the veteran experienced such 
pain that he became tearful.  In addition, the Board has not 
overlooked that the precipitated pain was such that motion in 
each excursion was apparently not possible beyond the 
numerical points demarcated.  In view of the foregoing, the 
Board is of the opinion that the assignment of a higher 
disability rating for the veteran's service-connected low 
back disability, to 30 percent, pursuant to 38 C.F.R. § 4.40, 
is warranted.  Therefore, an increased disability rating, 
i.e., to 30 percent, for such disability is granted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45 and Part 
4, Diagnostic Code 5292.

In addition, as it bears potentially on the veteran's above-
addressed claim for an increased rating, the Board has 
considered the discussion recently advanced by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119 (1999), wherein it indicated that, 
especially when there was a long duration between a 
claimant's original claim for service connection and the 
assignment of an original rating, separate ("staged") 
ratings may be assigned with respect to original claims for 
distinct separate periods of time during the appeal period 
based on the facts found.  However, relative to the veteran's 
service-connected low back disability, the duration between 
receipt of the veteran's related original claim (April 1998) 
and the assignment of the initial rating was quite brief, 
i.e., only approximately four months.  Given such 
consideration, and following the Board's longitudinal 
scrutiny of the pertinent evidentiary record, the Board is of 
the view that the cited Fenderson rationale does not apply.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
has apparently not worked in the aftermath of his involvement 
in a motorcycle accident in the late 1980's) has not asserted 
or offered any objective evidence that the disablement 
occasioned by his above-addressed low back disability at all 
interferes with his employability to a degree greater than 
that contemplated by the regular schedular standards which, 
as noted above, contemplate impairment in earning capacity in 
civil occupations.  Therefore, an exceptional or unusual 
disability picture (i.e., one where the veteran's currently 
assigned pertinent rating is found to be inadequate) is not 
presented.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.   


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for secondary service connection for psychiatric 
disability is denied.

A 30 percent rating for low back disability is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

